Valente, J.
Motion to sever this action as against the defendant Heiman and for summary judgment in favor of the plaintiff Superintendent of Banks is granted. The defendant’s attorney, who makes the affidavit in opposition to the motion, furnishes no facts sufficient to raise a triable issue.' There have been previously brought to judgment two actions wherein the present plaintiff recovered judgment against stockholders of the Bank of United States (Broderick v. Adamson, 148 Misc. 353; Broderick v. Aaron, 151 id. 516). In these actions it has been established as a fact that reasonable value of the assets of the bank was insufficient to pay its creditors in full, and that such insufficiency existed and continued up to the present time. The sole ground of objection to the present motion is that a question of fact is raised as to the insolvency of the bank. No facts are presented upon this point. The validity and necessity of the assessment here *826sought to be recovered has already been sustained by this court and no appeal has been taken from the judgments in question, although the time within which such an appeal must be taken has long since expired. The clerk is accordingly directed to enter judgment in favor of the plaintiff against the defendant Heiman in the sum of $1,250, with interest from August 8, 1932.